DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein, the first heat dissipation layer and the second heat dissipation layer are respectively disposed on opposite sides of a surface of the support layer facing away from the display panel, a second end of the display circuit board and a second end of the touch circuit board are respectively disposed on the first heat dissipation layer and the second heat dissipation layer, and a connecting member for electrically connecting the first heat dissipation layer and the second heat dissipation layer is provided between the first heat dissipation layer and the second heat dissipation layer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 11 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of  forming a first heat dissipation layer and a second heat dissipation layer on opposite sides of a surface of the support layer facing away from the display panel, respectively; providing a second end of the display circuit 
Claims 2-10 and 12-19 depend from claim 1 or 11 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
HONG et al. (US Patent Appl. Pub. No. 2020/0057522 A1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-
1982. The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (IR) at 
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/KYOUNG LEE/
Primary Examiner, Art Unit 2895